Citation Nr: 1821195	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of fractured right foot.

2.  Entitlement to service connection for right lateral plantar neuropathy, claimed as fractured right foot and neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1980, and December 1987 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for right lateral plantar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for residuals of fractured right foot was initially denied by a June 1994 rating decision.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since the June 1994 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of fractured right foot.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the June 1994 rating decision, new medical evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, VA treatment records and a November 2013 VA examination have been added to the claims file.  These records relate to a previously unestablished fact; specifically, causal nexus.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claim of service connection for residuals of fractured right foot is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of fractured right foot; to that extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in November 2013.  The examiner opined that it is less likely than not that his current right plantar nerve injury/neuropathy condition is related to right foot pain noted in a November 1992 service treatment record.  The examiner stated that the pain was attributed to chronic ligament strain resulting from a severe ankle sprain 18 months earlier.  Further, the examiner noted that there was no documentation of neuritis or right plantar foot or heel pain during service.

In January 2016, the Veteran's representative noted that the examiner failed to state whether the Veteran's right plantar nerve neuropathy is related to his service-connected right ankle sprain disability.  Because the Veteran currently asserts that his right plantar nerve neuropathy is secondary to his service-connected right ankle sprain disability and the November 2013 VA examiner did not address this issue, and addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner (or other qualified examiner, if unavailable) who provided the November 2013 examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.

(a) Is right lateral plantar neuropathy proximately due to, the result of, or caused by the Veteran's service-connected right ankle sprain disability?

(b) If not proximately due to, the result of, or caused by his service-connected right ankle sprain disability, has right lateral plantar neuropathy been aggravated (made chronically worse or increased in severity) by his right ankle sprain disability?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the right lateral plantar neuropathy prior to aggravation by the right ankle sprain disability.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


